IN THE SUPREME COURT OF IOWA

                           No. 24 / 07-0414

                         Filed February 1, 2008


CHRISTOPHER TEGGATZ and TANYA TEGGATZ,

      Appellants,

vs.

SATTLER HOMES, INC.,

      Appellee.


      Appeal from the Iowa District Court for Linn County, Patrick R.

Grady, Judge.



      Third-party purchasers of home appeal from summary judgment

for builder in suit for breach of implied warranty of workmanlike

construction. DECISION OF DISTRICT COURT REVERSED AND CASE

REMANDED.



      Webb L. Wassmer of Simmons, Perrine PLC, Cedar Rapids, for

appellants.



      James P. Craig and Mark J. Parmenter of Lederer, Weston, Craig,

PLC, Cedar Rapids, for appellee.
                                    2

PER CURIAM.

      Plaintiffs, Christopher and Tanya Teggatz, appeal a district court

order granting summary judgment in favor of the defendant, Sattler

Homes, Inc., on the plaintiffs’ third-party-purchaser action for breach of

implied warranty of workmanlike construction against the homebuilder.

The district court granted Sattler Homes’ motion for summary judgment,

finding Iowa law does not extend the implied warranty of workmanlike

construction to a subsequent home purchaser.        Today, we vacated a

court of appeals decision and reversed the judgment of the district court

in an action based upon an identical claim. See Speight v. Walters Dev.

Co., ___ N.W.2d ___ (Iowa 2008) (filed today). We held in Speight that

“subsequent purchasers may recover for breach of implied warranty of

workmanlike construction against a builder-vendor as recognized in Kirk

[v. Ridgway, 373 N.W.2d 491 (Iowa 1985)] for first-party purchasers.” Id.

at ___.   Our ruling in Speight controls here.   We therefore reverse the

district court’s order granting summary judgment to the defendant

homebuilder and remand for further proceedings.

      DECISION     OF   DISTRICT     COURT       REVERSED    AND    CASE

REMANDED.

      This opinion shall not be published.